Title: From George Washington to Ezra Newhall, 8 February 1783
From: Washington, George
To: Newhall, Ezra


                        
                            Sir
                            Head Qrs Newburgh Feby 8th 1783
                        
                        I am excessively sorry to be under the disagreeable necessity of informing you that the 5th Masstts Regt was
                            one of the Corps alluded to in the Orders of this day, as not having made that elegant appearance at the review yesterday,
                            which was expected—Let me entreat & conjure you Sir, in the most forcible terms; and let me enjoin it upon both
                            Officers & men, that the greatest possible exertions should be made to put the Regt in a more respectable
                            condition before another Review: in order to save me the irksome task of carrying into execution what I have promised in
                            the orders of this day, & them the otherwise inevitable disgrace of being held up to public view in a disagreeable
                            manner—I am Sir with great regard &ca.
                    